Exhibit 23.1 ALBERT WONG & CO. CERTIFIED PUBLIC ACCOUNTANTS Room 701A, Nan Dao Commercial Building 359-361 Queen's Road Central Hong Kong Tel : 2851 7954 Fax: 2545 4086 ALBERT WONG B. Soc., Sc., ACA., LL.B., CPA(Practising) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors China Equity Platform Holding Group Limited We hereby consent to the incorporation by reference into Form F-1 (Amendment No. 5) of China Equity Holding Group Limited to be filed with the Securities and Exchange Commission on or about September 19, 2011, filed pursuant to the Securities Act of 1933, of our report dated June 27, 2010, except for note 17 which is dated May 18, 2011 with respect to the financial statements of China Equity Platform Holding Group Limited, for the year ended March 31, 2010 and our report dated August 11, 2011 for the year ended March 31, 2011. /s/ Albert Wong & Co. Albert Wong & Co. Hong Kong Dated: September 19, 2011
